Citation Nr: 0332694	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  99-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to compensation for conjunctivitis of the 
left eye socket under the provision of section 1151, title 
38, United States Code.

2.  Entitlement to compensation for cause or aggravation of 
left shoulder disability under the provision of section 1151, 
title 38, United States Code.

3.  Entitlement to compensation for chronic headaches under 
the provision of section 1151, title 38, United States Code.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to special monthly compensation (SMC) for aid 
and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant had active service from May 1943 to July 1946.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied claims of entitlement to 
compensation for conjunctivitis of the left eye socket, and a 
left shoulder disability, and headaches, with all claims 
under the provision of section 1151, title 38, United States 
Code.  The RO also denied a claim of entitlement to service 
connection for PTSD, as well as a claim for SMC for aid and 
attendance.  In February 2001, the Board remanded the claims 
for additional development.  


REMAND

A review of the record reflects that it appears that the 
veteran was granted disability benefits by the Social 
Security Administration (SSA).  The claims files do not 
currently contain the records from the SSA.  On remand, these 
records should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

The veteran argues that he has PTSD as a result of his 
service in the South Pacific during World War II.  In October 
1998, the RO requested details of the claimed stressors.  In 
a stressor statements, received in October 1998 and May 2001, 
as well as in VA examination reports, dated in November 1998 
and November 2002, he claimed the following: 1) participation 
in combat on Guadalcanal, the Marshall Islands, Marianas and 
Bougainville and the Solomon Islands;  2) being wounded in 
the eye and lip while on Guadalcanal during an air attack; 3) 
being captured by a Japanese soldier for five hours on 
Guadalcanal; and 4) witnessing two air attacks aboard ship, 
during one of which two fellow servicemen were killed.  

The veteran's service records indicate that he was a seaman.  
Service records do not show that the veteran has received 
awards or decorations which establish combat service, or that 
he was a prisoner of war.  Service records indicate that, 
beginning in late 1942, the veteran served aboard the U.S.S. 
Chandeleur.  In April 1943, he was transferred to Patrol 
Aircraft Service Unit One - One (PATSU 1/1).  In August 1944, 
he was transferred to Carrier Aircraft Service Unit Nine 
(CASU 9).  In September 1944, he was transferred to a duty 
station within the Continental United States, and it appears 
that all subsequent duty stations were in the Continental 
United States.  

Absent confirmatory evidence of participation in combat, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See Cohen v. Brown, 10 Vet. App. 138-150 (1997); 
West (Carlton) v. Brown , 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Accordingly, additional 
development is required, as directed below.  

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  After obtaining any necessary 
authorizations, an attempt should be made 
to obtain the veteran's SSA records, and 
to associate them with the claims files.

2.  The RO should prepare a letter asking 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The RO should 
provide USASCRUR with a description of 
these alleged stressors identified by the 
veteran: 1) serving in combat on 
Guadalcanal, the Marshall Islands, 
Marianas and Bougainville and the Solomon 
Islands;  2) being wounded in the eye and 
lip while on Guadalcanal during an air 
attack; 3) being captured by a Japanese 
soldier for five hours on Guadalcanal; 
and 4) witnessing two air attacks, during 
one of which two fellow servicemen were 
killed, with all stressors to have 
occurred during service aboard the U.S.S. 
Chandeleur, and/or as part of PATSU 1/1, 
and/or as part of CASU 9.  The RO should 
provide USASCRUR with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.

3.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include post-traumatic stress disorder.  
Appropriate psychological testing should 
be accomplished.  If PTSD is diagnosed, 
the examiner must specify for the record 
the stressor(s) relied upon to support 
the diagnosis.  The report of examination 
should include the complete rationale for 
all opinions expressed.  The claims files 
must be made available to the examiner 
for review.

4.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

5.  The RO should then readjudicate the 
issues on appeal.  If any of the 
determinations remain unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




